Order entered February 11, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00075-CR

                                      ROY JON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. W92-63805-L

                                             ORDER
       On January 23, 2015, we dismissed the appeal in this case for want of jurisdiction. The
Court now has before it appellant’s February 10, 2015 “Motion to Transfer Original Notice of
Appeal, Appeal Brief, and Attached Exhibits” to the Clerk of the Texas Court of Criminal
Appeals to have them “filed in this appeal.” Appellant does not state that he has filed a petition
for discretionary review, and the Texas Court of Criminal Appeals has neither notified the Court
that a petition for discretionary review has been filed nor directed this Court to forward copies of
the documents in this appeal. See TEX. R. APP. P. 68.7. Accordingly, we DENY appellant’s
motion to the extent that he asks the Court to transfer the documents to the Court of Criminal
Appeals.
       We DIRECT the Clerk of this Court to send appellant, by first-class mail, copies of his
pro se brief and his notice of appeal, with all attachments, together with a copy of this order.
                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE